Territory of Michigan Supreme Court Ss;
[SEAL]
The United States of America To the Chief Justice and Associate Justices of the County Court of the County of Washtenaw Greeting:
Because in the Record & proceedings and also in the giving of Judgment in a plaint which was before you in our said County Court of the County of Washtenaw without our writ between The United States of America plaintiffs and Benjamin J. Woodruff, Sheriff & Isaac Hull, Samuel Camp and Alva Brown Survivors of Elisha W. Rumsey deceased, defendants, Manifest Error hath intervened to the great damage of the said defendants as by their Complaint we are informed; we being willing that the Error if any there be should in due manner be corrected and full and speedy justice done to the parties aforesaid in this behalf do command you that if Judgment be thereupon given then you send to the Judges of the Supreme Court of the Territory of Michigan aforesaid distinctly and openly under your seal the record and proceedings of the plaint aforesaid with all things concerning the same, and this writ, so that they may have them on the first Monday of May next Ensuing at the Court House in the City of Detroit, that the record and proceedings aforesaid being inspected we may cause to be further done there*532upon for correcting that Error what of right and according to law and custom ought to be done—
Witness the Hon William Woodbridge Presiding Judge of the said Supreme Court at the City of Detroit this Eighteenth day of February in the year of our Lord One thousand Eight hundred and twenty nine and of the Independence of the United States of America the fifty third —
John Winder
Clerk
Territory of Michigan Washtenaw County Ss. I David E Lord
Clerk of said County Court, do hereby certify that on this tenth day of March A.D. 1829 the within Writ was duly served upon me as Clerk of Said Court.
David E. Lord
C. Clerk
Retd & filed in Clks office Ap1 27. 1829 John Winder Clk.
[Attached to the foregoing■]
To the Hon. the Judges of the Supreme Court of the Territory of Michigan— The answer of the Chief Justice and associate Justices of the County Court of the County of Washtenaw to the within Writ— the record, and procedings of which mention is within made is as follows (Viz)
[SEAL]
The United States of America— To all to whom these presents shall come or may concern Greeting: Know ye that having inspected the records and proceedings remaining in the Clerks office of the County of Washtenaw and Territory of Michigan, do find there a certain record in words and figures following towit.
Please at the Village of Annarbour before the Chief Justice and associate Justices of the County Court of the County of Washtenaw in the Term of November in the Year of our Lord one thousand Eight hundred and twenty Eight.
Be it remembered that on the 20th day of October Robert Abbot Treasurer of the Territory of Michigan, filed with the Clerk of the County of Washtenaw certain papers, in words and figures following towit.
Territorial Assessment roll for the County of Washtenaw on Merchants and Innkeepers as provided by Law for the Year 1828.

*533


I certify the foregoing Roll to be a true Copy of the assessment roll for the County of Washtenaw, directed to B J Woodruff Sherif of the County aforesaid for collection
Dated 18th October 1828
Robert Abbot
Treasurer of Michigan
Territory of Michigan 1 County of Washtenaw]
Ss
To the Sheriff of said County Greeting
You are hereby commanded and required to demand and receive of each and every person named in the preceding Roll the several sums annexed to their names respectively, and in case of the refusal of each or any of them to pay the same to levy of the goods and Chatties of such delinquent, and expose the same to public sale in five days, returning the owner or owners the overpluss if any, and of your procedings make due return in twenty days.
Given under my hand the 10th Day of July A D 1828
Robert Abbot
Treas of Michigan
*534Receive! Detroit 10th day of July 1828 a Territorial Tax Roll for the County of Washtenaw, the agrégate thereof being one hundred and thirty two dollars and thirty seven cents from R. Abbot Treasurer of Michigan
B. J. Woodruff
And the said Clerk sent to the coroner of said County a certain writ of summons in this words towitt.
Territory of Michigan Washtenaw County
Ss.
The United States of America to the Coroner of said County Greeting
(L.S.)
We command you that you notify Benjamin J Woodruff Esqr Sheriff of said County Isaac Hull, Samuel Camp & alva Brown survivors of Elisha W Rumsey deceased securities for the said Benjamin J Woodruff to be and appear before the Justices of our County Court for the County of Wash-tenaw aforesaid at the Court room in the Village of Annarbour in said County on the third Monday of November Instant, then and there to shew cause if any why Judgment should not be rendered against them for the sum of One Hundred and thirty two dollars and thirty seven cents— the amount of the assesment Roll received by the said Benjamin J Woodruff from the Treasurer of said Territory— to gether with thirty percentum penalty on said assesment Roll— at the Suit of the United States, and make due return on the third Monday of November Instant
Witness Samuel W Dexter Chief Justice of our County Court aforesaid at the Village of Annarbour aforesaid, on the tenth day of November in the Year of our Lord one thousand Eight Hundred and twenty Eight, and of the Independance of the United States the fifty Second
David E. Lord C. C. W. C.
And the said Coroner retured to the Court the Said Writ, with the following return thereon towit— as I am within Commanded— I have served the with in on the within named Benjamin. J. Woodruff, Samuel Camp and alva Brown, by reading and also by leaving a tru- copy of this Precept respectively— and the within named Isaac Hull not found
fees $2.50 November 10th 1828
Roswell Button—■ Coroner
And now at this day towitt the 20th day of November of this same Term, came the United States by G Wilcoxon Esq Destrict Attorney— and the said Court on Motion of said Destrict Attorney ordered Judgment against the said Benjamin J Woodruff Isaac Hull Samuel Camp & Alva Brown Survivors of Elisha W Rumsey deceased Securities for the said Benjamin J Woodruff for one Hundred and thirty two Dollars, and and thirty seven Cents together with thirty percentum on said assesment Roll.
Therefore it is considered by the Court that the United States of America do recover the said sum so adjudged and costs taxed at twelve dollars, against the said Benjamin J Woodruff, Isaac Hull Samuel Camp and Alva Brown Survivors of Elisha W Rumsey deceased Securities for the said Benjamin J. Woodruff, amounting in the whole to $144.37. besides said percentum, & that the United States have Execution thereof.
Thereupon the Counsel for the defendant filed the following Bill of Exceptions, which after some delay was signed— towitt—
United States of America v 1 Benjamin J Woodruff—Isaac Hull— Samuel Camp [ Aha Brown Survivors of Elisha W Rumsey deci J
*535Be it remembered that on this twelfth day of November 1828. being the fourth day of November Term of the County Court at Washtenaw County— before the HonbIe Samuel W. Dexter Chief Justice and Oliver Whitmore, and Anthony Case associate Justices of said Court This Case (which was a summons under the seventh section of the act entitled an act to regulate the assesment and collection of Territorial Tax) was called when the Counsel for the defendants moved for a continuance of the Cause on the ground of the want of a material witness, as he alledged, and with a View of arguing the Constitutionality of said Act at the ensuing Term of the Court which motion the counsel for the Government resisted, but the Court ruled and determined (without any previous motion for Judgment) that a continuance should not be granted and rendered Judgment against the defendants, that the Counsel for the Defendants declared, that he was ready to shew cause why Judgment should not be rendered, and argued that no testimony was produced on the part of the Government to prove any assesment roll, receipt or Bond of the Sheriff, as ought to have been, but the Court refused to hear any such cause, and ordered Judgment to stand, altho no evidence was produced to prove any papers produced. To which opinion of the Court the Counsel for the Defendants except and pray that this their Bill of Exception be signed, Sealed and enrolled whis done accordingly
Oliver Whitmore Associate (LS)
Anthony Case Justices (LS)
Samuel. W. Dexter C Justice
This Certifies, that the foregoing is a true Transcript of the record, and procedings had in this Cause.
Given under my hand, and the Seal of the County Court of the County of Wash-tenaw, at Annarbour this 20th day of April A.D. 1829
Fees for Record $1.60 David. E. Lord
Fee for this Transcript— $ .83JÍ C. C. W. C.
*•43#
[Indorsement] Record United States v Benjamin J. Woodruff & others